United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3557
                                   ___________

Sharon A. Halbert,                   *
                                     *
             Appellant,              * Appeal from the United States
                                     * District Court for the
      v.                             * Eastern District of Arkansas.
                                     *
Kenneth S. Apfel, Commissioner,      *       [UNPUBLISHED]
Social Security Administration,      *
                                     *
             Appellee.               *
                                ___________

                             Submitted: May 12, 2000
                                 Filed: May 23, 2000
                                  ___________

Before BOWMAN and LOKEN, Circuit Judges, and BATAILLON,1 District Judge.
                          ___________

PER CURIAM.

       Sharon Halbert appeals from the judgment of the District Court2 sustaining the
decision of the Commissioner denying Halbert's claim for SSI benefits under the Social



      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska, sitting by designation.
      2
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, who presided with the consent of the parties pursuant to
28 U.S.C. § 636(c).
Security Act. For reversal, Halbert argues that the decision of the Commissioner is not
supported by substantial evidence on the record as a whole.

       Based on our review of the briefs and record, we conclude that substantial
evidence on the administrative record as a whole supports the administrative decision.
Though the ALJ found that Halbert has disabling mental impairments, the ALJ also
found that Halbert's abuse of cocaine and other drugs was material to the finding of
disability. The ALJ further found that Halbert's condition considerably improved on
the occasions when she discontinued the use of these drugs. The record adequately
supports all these findings. It follows that the ALJ correctly applied Section 105 of
Public Law No. 104-121, which denies disability benefits to individuals like Halbert
whose drug abuse is "a contributing factor material to the Commissioner's
determination that the individual is disabled."

       The administrative decision is supported by substantial evidence, no error of law
appears, and an opinion by this Court would add nothing of substantial value to the
well-reasoned opinion of the District Court. Accordingly, without further discussion
the judgment of the District Court is

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-